           Case 1:20-cv-04457-RA Document 15 Filed 09/24/20 Page 1 of 2
                                                               USDC-SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                  DOC#:
                                                               DATE FILED: 9/24/2020

ORLANDO MINO HERNANDEZ,
individually and on behalf of others similarly
situated, OSMEL RUBEN SOSA NAJERA,
individually and on behalf of others similarly
situated, RAFAEL BASURTO GOMEZ,
individually and on behalf of others similarly
situated, JOSE LUIS MENDEZ, individually
and on behalf of others similarly situated,
MIGUEL MIRANDA, individually and on
behalf of others similarly situated, ROSALIO
PEREZ, individually and on behalf of others                     20-CV-4457 (RA)
similarly situated, and ANGEL GEOVANI
RAMOS,                                                               ORDER
                              Plaintiffs,

                      v.

LIRA OF NEW YORK INC., doing business
as Luke’s Bar & Grill, LUIGI MILITELO,
TOMMY TIN, JONATHAN MATEOS, and
LUIGI LUSARDI,

                              Defendants.

RONNIE ABRAMS, United States District Judge:

        Plaintiff filed their Complaint with this Court on June 10, 2020, Dkt. 1, and summons

were issued as to Defendants Lira of New York Inc., Luigi Militelo, Luigi Lusardi, and Tommy

Tin on June 11, 2020, Dkts. 7-10, and as to Defendant Jonathan Mateos on August 6, 2020, Dkt.

14. Plaintiffs, however, do not appear to have served the Complaint or summons on Defendants.

It is hereby:

        ORDERED that Plaintiffs submit a letter to the Court by October 1, 2020 explaining why

they failed to serve the summons and Complaint within the 90 days prescribed by Rule 4(m) of

the Federal Rules of Civil Procedure, or, if Plaintiffs believe that Defendants have been served,

explaining when and in what manner such service was made.

        IT IS FURTHER ORDERED that if the Court does not receive a letter by October 1,
         Case 1:20-cv-04457-RA Document 15 Filed 09/24/20 Page 2 of 2


2020 showing good cause why such service was not made within the 90 days, the case may be

dismissed for failure to prosecute under Federal Rule of Civil Procedure 41(b).

SO ORDERED.

Dated:        September 24, 2020
              New York, New York

                                                 ________________________________
                                                 Ronnie Abrams
                                                 United States District Judge




                                             2
